Order, Family Court, Bronx County (Marjory Fields, J.), entered August 16, 1994, which denied petitioner’s application for custody of her grandchild, unanimously affirmed, without costs.
As the grandmother of the subject child, petitioner has no preemptive statutory or constitutional right to custody surpassing that of strangers who might be selected by the Commissioner of Social Services as suitable adoptive parents (Matter of Peter L., 59 NY2d 513, 519-520; Ruiz v Puerto Rican Assn. for Community Affairs, 174 AD2d 542; Matter of Chiquita J., 170 AD2d 353, lv denied 78 NY2d 852). We find that the child’s adoption by her foster mother, with whom she has been living since the age of three months and has developed a strong bond, is in her best interests. Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.